Citation Nr: 1448940	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  13-33 875	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for primary progressive aphasia, to include residual problems with swallowing, speaking, comprehension, and dementia, including as a result of exposure to Agent Orange.  

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance / housebound status.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969, including service in the Republic of Vietnam from December 1967 to January 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran's claims file has since been transferred to the RO in Phoenix, Arizona.

As a preliminary matter, the Board notes that, in October 2014, the Veteran's surviving spouse submitted a request to be substituted as the claimant for the purpose of processing the claims on appeal to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014).  Significantly, however, this matter has not yet been addressed by the Agency of Original Jurisdiction (AOJ), and the Board is unable to make this determination in the first instance.  As such, this matter is not properly before the Board, and it is therefore referred to the AOJ for appropriate action.


FINDING OF FACT

On October 3, 2014, the Board was notified that the Veteran died in September 2014.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, and therefore, must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

As noted above, in October 2014, the Veteran's surviving spouse submitted a request to be substituted as the claimant for the purpose of processing the claims on appeal to completion.  In this regard, the Board notes that its dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purpose of processing the claims on appeal to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).   An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  


ORDER

The appeal is dismissed.




		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


